Citation Nr: 1018763	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  05-06 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to November 7, 2007 and in excess of 60 percent from 
January 1, 2009 for arthritis of the right knee with 
degenerative changes associated with status post 
meniscectomy, arthroscopy, resection of the medial plica, and 
eventual total knee replacement. 

2.  Entitlement to an evaluation in excess of 20 percent for 
status post meniscectomy, arthroscopy and resection of the 
medial plica of the right knee prior to November 7, 2007.  

3.  Entitlement to a temporary total evaluation for 
convalescence following right knee surgery on August 17, 
2007. 

4.  Entitlement to an initial evaluation in excess of 20 
percent from July 9, 2003 to March 31, 2007 and from May 2, 
2007 for a meniscus tear of the left knee with instability 
and locking.  

5.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee with limitation of motion.  
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to 
November 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

A videoconference hearing was held in December 2005 before 
the undersigned Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  

In December 2006, the Board remanded the claim for additional 
evidentiary development.  It was returned to the Board in 
September 2008, at which time one of the Veteran's appeals 
was decided and the remaining four issues were remanded again 
for additional development.  

After the development requested in the September 2008 remand 
was completed, the Veteran's claims were readjudicated by the 
Appeals Management Center (AMC) in December 2009.  This 
decision increased the evaluations for the Veteran's 
arthritis of the right knee and his meniscus tear of the left 
knee to 60 percent and 20 percent respectively.  However, a 
Veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as 
the Veteran has not indicated that he is satisfied with these 
evaluations, his claims remain on appeal for any portion of 
the appeal period in which a 100 percent evaluation was not 
assigned.  

At this juncture, the Board notes that entitlement to a 
temporary total evaluation for convalescence following an 
August 17, 2007 right knee surgery has been raised by the 
record.  The Board has a duty to consider entitlement to an 
increased evaluation under all applicable theories, so this 
is considered part and parcel of the claims for increased 
evaluations for the right knee disabilities.  However, it 
will be listed separately for the sake of convenience and to 
avoid confusion.  Any prejudice to the Veteran by the failure 
of the RO to have initially considered this aspect of his 
claim is harmless, as this portion of the decision is 
favorable to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Veteran submitted an additional statement and evidence to 
the Board in February 2010.  This was accompanied by a waiver 
of initial review by the RO.  He also withdrew all pending 
hearing requests at this time.  

Another February 2010 statement from the Veteran asks that 
his appeal not be returned to his representative, and adds 
that he'd "like to revoke them dealing with my claim at this 
point, and just finish it up.....".  Finally, he states "please 
do not make them my POA,....".  The Board interprets the 
Veteran's statement as a clear revocation of the Disabled 
American Veterans as his representative for at least this 
appeal, and also interprets the statement to mean that he 
wishes to represent himself in this matter.  Therefore, a 
representative is not listed on the first page of this 
decision.  


FINDINGS OF FACT

1.  The Veteran's arthritis of the right knee was productive 
of limitation of motion to no more than 90 degrees of flexion 
and 10 degrees of extension even with consideration of the 
additional limitation due to pain, weakness, fatigability and 
incoordination during the period on appeal; he also had 
damage to the semilunar cartilage that was productive of 
locking, pain, and effusion, but no more than moderate 
subluxation or instability.  

2.  The Veteran underwent total right knee replacement on 
November 7, 2007, and currently experiences chronic residuals 
consisting of painful motion and weakness.  

3.  The Veteran had right knee arthroscopy on August 17, 2007 
which resulted in swelling, effusion and an inability to 
return to work before his November 7, 2007 knee replacement.  

4.  The Veteran's meniscus tear of the left knee was 
productive of no more than moderate subluxation or 
instability dating during the period on appeal.  

5.  The Veteran's arthritis of the left knee was productive 
of limitation of motion of no more than zero degrees of 
extension and 100 degrees of flexion even with consideration 
of the additional limitation due to pain, weakness, 
fatigability and incoordination during the period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
prior to November 7, 2007 and in excess of 60 percent from 
January 1, 2009 for arthritis of the right knee with 
degenerative changes associated with status post 
meniscectomy, arthroscopy, resection of the medial plica and 
eventual total knee replacement have not been met (except as 
noted below for post-surgical convalescence).  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, 5003, 5010, 5055, 5260, 5261 (2009).  

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for status post meniscectomy, arthroscopy and 
resection of the medial plica of the right knee prior to 
November 7, 2007 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5258 
(2009). 

3.  The criteria for entitlement to a temporary total 
evaluation for convalescence following right knee surgery on 
August 17, 2007 through November 6, 2007 have been met.  
38 C.F.R. § 4.30 (2009).  

4.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent from July 9, 2003 to March 31, 2007 and 
from May 2, 2007 for a meniscus tear of the left knee with 
instability and locking have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 
5257 (2009).  

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for arthritis of the left knee with limitation 
of motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 5003, 
5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The Veteran 
was provided with basic notification regarding what the 
evidence must show to substantiate his claim for increased 
evaluations, what portion of that evidence would be provided 
by VA, what portion of the evidence should be submitted by 
the Veteran, and the assistance VA could provide the Veteran 
in obtaining that evidence in July 2003 and December 2003 
letters.  This information was provided to the Veteran prior 
to the initial adjudication of his claim.  

After the Veteran submitted his notice of disagreement with 
the initial adjudication, he was provided with more detailed 
notification in a December 2006 letter.  This letter repeated 
much of what the Veteran was previously told, but it also 
provided notification regarding the assignment of disability 
evaluations and the establishment of effective dates.  
Finally, an October 2008 letter provided all this information 
once more, and also included detailed information regarding 
the rating codes that apply to the Veteran's disabilities.  

As the notifications pertaining to disability evaluations and 
effective dates came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However, the timing deficiency was remedied by the AMC's 
readjudications of the claims after sending the proper 
notice, most recently in December 2009.  The Board concludes 
that the duty to notify the Veteran has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran has been 
afforded VA examination of his disabilities.  In addition, 
all identified records that are available have been obtained.  
The Veteran has offered testimony at a hearing before the 
undersigned Veterans Law Judge.  Finally, the Veteran has 
submitted a December 2009 statement in which he indicates 
that he has no more evidence to submit, and he has submitted 
February 2010 statements in which he argues that the VA has 
sufficient evidence to reach a decision in his appeals.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Increased Evaluations

The Veteran contends that his bilateral knee disabilities 
deserve higher evaluations.  He notes that he has had a total 
replacement of his right knee, and that he has pain, 
instability, and restricted range of motion in both knees.  
The Veteran argues that his disabilities have increased in 
severity to the extent that he is no longer able to be 
employed in his former occupations.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board will consider whether or not a staged 
rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board notes the appeal of the evaluation for the left 
meniscus tear involves the Veteran's dissatisfaction with the 
initial rating for this disability assigned following the 
grant of service connection.  The Court has found that there 
is a distinction between a Veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
Veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the Veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The Board notes that the history of the Veteran's right and 
left knee disabilities are intertwined and best understood 
when discussed together.  Entitlement to service connection 
for the residuals of a meniscectomy of the right knee was 
initially established in a March 1981 rating decision.  A 10 
percent evaluation was assigned for this disability, 
effective from the Veteran's November 1980 date of discharge.  
The evaluation was increased to 20 percent by a May 1986 
rating decision, effective from February 1986.  The Veteran 
then underwent several surgeries for his right knee.  As a 
result, temporary total ratings for convalescence were 
assigned in October 1990, July 1993, January 1995, and June 
1996.  On each occasion, the 20 percent rating was reassigned 
after the expiration of the temporary total ratings.  

In January 1998, a rating decision continued the 20 percent 
evaluation for the residuals of the right knee meniscectomy.  
However, service connection was established for arthritis of 
the right knee.  This merited a separate 10 percent 
evaluation, effective from July 1996.  Service connection for 
arthritis of the left knee as secondary to the right knee 
disability was also established.  A 10 percent evaluation was 
assigned for this disability, effective from March 1997.  

The Veteran's current claim was received in July 2003.  An 
October 2003 rating decision awarded service connection for a 
meniscus tear of the left knee.  A separate 10 percent 
evaluation was assigned for this disability, effective from 
July 2003.  The evaluations for the Veteran's two right knee 
disabilities and his other left knee disability were 
continued unchanged.  The evaluations for all four knee 
disabilities were confirmed in the May 2004 rating decision 
on appeal.  

During the course of the current claim, the Veteran underwent 
surgical replacement of the right knee.  As a result, a 
December 2009 rating decision assigned a 100 percent 
evaluation effective from November 7, 2007, first as a 
temporary total evaluation for convalescence, and then for 
one year under the rating code for knee replacement.  A 60 
percent evaluation was then assigned under this rating code, 
effective from January 1, 2009.  This new rating code 
replaced the former evaluation of the Veteran's arthritis of 
the right knee.  The separate 20 percent evaluation for the 
right knee meniscectomy remained in effect until November 7, 
2007.  However, the assignment of the separate 20 percent 
evaluation ended on that date, as it was made obsolete by the 
right knee replacement.  

Also during this period, the Veteran underwent surgery for 
his left knee.  The December 2009 rating decision increased 
the initial evaluation for the meniscus tear of the left knee 
to 20 percent, effective from the same July 2003 date as the 
original 10 percent evaluation.  A temporary total evaluation 
was assigned effective April 1, 2007, after which the 20 
percent rating was reassigned effective May 2, 2007.  The 
separate 10 percent rating for arthritis of the left knee was 
unchanged and remains in effect.  

Right Knee

In view of all that has transpired with the Veteran's right 
knee disability during the period of appeal, the Board must 
identify exactly what remains to be evaluated.  

The Board will consider whether or not the 10 percent 
evaluation assigned for arthritis of the right knee prior to 
the November 7, 2007 knee replacement accurately reflected 
the severity of the Veteran's disability for that period 
(other than the period of convalescence set out below).  The 
arthritis of the right knee was evaluated by analogy to the 
traumatic arthritis.  38 C.F.R. § 4.20.  Traumatic arthritis 
is evaluated as if it was degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Under the rating codes for limitation of motion of the leg, 
limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of limited 
extension is evaluated as 30 percent disabling.  Limitation 
of extension to 15 degrees merits a 20 percent evaluation.  
Limitation of extension to 10 degrees is evaluated as 10 
percent disabling.  Limitation of extension to 5 degrees is 
evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 
5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Separate evaluations may be assigned when there is loss of 
both extension and flexion of the knee.  VAOPGCPREC 9-04.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The Veteran was also in receipt of a separate 20 percent 
evaluation for the residuals of a meniscectomy of the right 
knee until November 7, 2007.  This disability was evaluated 
by analogy to the rating code for dislocation of the 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  The only evaluation available 
under this rating code was 20 percent.  38 C.F.R. § 4.71a, 
Code 5258.  

Finally, the Board must consider whether the current 60 
percent evaluation assigned following the replacement of the 
right knee is accurate.  The veteran's right knee disability 
is evaluated under the rating code for prosthetic knee 
replacements.  A 100 percent evaluation is assigned for one 
year following implantation of the prosthesis.  With chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent rating is warranted.  
For intermediate degrees of residual weakness, pain or 
limitation of motion, this disability is rated by analogy to 
diagnostic codes 5256, 5261, or 5262.  The minimum rating is 
30 percent.  38 C.F.R. § 4.71a, Code 5055.  

The evidence includes VA treatment records dating from 
December 2002 to August 2003.  The Veteran complained that 
both knees had become more painful in January 2003.  X-ray 
studies shows joint space narrowing that was worse on the 
right than the left.  He was informed that there was 
multicompartamental degenerative joint disease on the right 
in March 2003 and that he would require total knee 
replacement in the future.  He began a program of synisc 
injections for the right knee in April 2003.  

The Veteran was afforded a VA examination of his knees in 
August 2003.  He had a longstanding history of right knee 
pain with seven surgeries, including anterior cruciate 
ligament (ACL) reconstruction.  The right knee had a one plus 
Lachman test with a firm endpoint.  It was stable to 
varus/valgus testing at a five degree flexion contracture.  
Range of motion was from 5 to 100 degrees.  The Veteran did 
not use crutches, braces, canes, or other devices.  He did 
not have any episodes of dislocation or recurrent 
subluxation.  There were one to two flare-ups weekly which 
could last for two or three days.  His injuries had 
significantly impacted him functionally, in that he could no 
longer participate in many of the recreational activities he 
had enjoyed and had trouble driving for long distances.  He 
continued to work as a caretaker on an estate but was able to 
tailor the hours he worked based on how he felt.  

On examination, the Veteran walked with a slight limp.  There 
was tenderness and painful motion with flexion of knees, but 
no edema, effusion, instability, weakness, redness, or heat.  
Flexion was to 90 degrees before it was limited by pain.  
Extension was limited to minus 5 or 10 degrees.  The 
Lachman's, McMurray's, and anterior drawer sign were negative 
bilaterally.  After X-ray study, the assessment was 
degenerative joint disease, worsening on the right with 
osteoarthritis, status post injury and multiple procedures 
with worsening pain and limited range of motion with 
significant functional limitations.  Total knee replacement 
would be needed in the future.  

The Veteran was seen for complaints of right knee locking in 
November 2003.  This had resulted in a fall.  December 2003 
records note bilateral knee pain.  

The Veteran underwent a magnetic resonance imaging (MRI) 
study in January 2004.  This revealed a loose body along the 
suprapatellar region along the medial aspect of his maximum 
point of tenderness. 

The Veteran underwent right knee arthroscopy in January 2004. 

August 2004 records show continued complaints of right knee 
pain.  The Veteran reported that he had initially experienced 
very good results following his January 2004 surgery, but 
that six or seven weeks later he began to experience pain and 
locking followed by spontaneous resolution.  He reported a 
painful, tender mass antero-lateral to the patella.  He also 
reported swelling and difficulty with walking.  

The Veteran had an additional VA examination of the joints in 
January 2007.  He was noted to work full time as a caretaker 
on a large estate, which was a job with a lot of physical 
labor.  He described constant pain in the right knee with 
associated stiffness.  There was also easy fatigability and 
weakness of the right knee musculature.  He reported warmth 
associated with swelling.  An X-ray study showed ACL repair 
with fixation screws and moderate degenerative joint disease.  
There was medial joint line tenderness of the right knee 
without effusion.  The right knee lacked 5 degrees of 
extension and had 95 degrees of flexion with increased pain 
at that point.  The ligamentous structure of the right knee 
was intact, with no medial or lateral laxity.  There was a 
solid end point of Lachman testing and the McMurray test was 
normal.  There was weakness with extension and flexion.  
Testing after repetitive motion showed increasing 
fatigability after three repetitions.  The Veteran's gait had 
a slight limp, without the use of any assistive device or 
brace.  The diagnosis was status post multiple surgical 
procedures to the right knee including multiple arthroscopic 
procedures, status post right lateral meniscectomy, status 
post right ACL repair.  The current examination was 
remarkable for limited range of motion at the right knee with 
weakness and fatigability.  

Private medical records show that the Veteran underwent 
arthroscopic surgery for the right knee in August 2007.  
Additional August 2007 records show that on the Veteran's 
first post service visit he was walking with a very unsmooth 
gait.  There was soft tissue swelling laterally and medially 
at the joint line and a moderate joint effusion.  The 
examiner noted that the surgery had revealed an absence of 
the lateral meniscus and severe degenerative joint disease.  
He was aware that his knee would most likely need to be 
replaced.  The examiner stated that it was not feasible for 
him to go back to work as a caretaker.  (It is noted, in 
addition to the periods of 100 percent ratings assigned that 
a total rating for individual unemployability was assigned as 
of December 31, 2008.)

The Veteran was admitted to a private hospital for right knee 
replacement surgery in November 2007.  

January 2008 private medical records show that the Veteran 
required additional surgery for manipulation of the right 
knee, as well as an injection.  

An August 2008 private medical examination shows that the 
Veteran had 100 degrees of flexion of the right knee.  He 
lacked approximately 5 degrees of full extension.  There was 
no instability.  He had a small amount of effusion.  The 
examiner believed that the Veteran had reached the point of 
maximum medical improvement for the right knee.  The knee 
replacement was somewhat stiffer than normal, probably 
secondary to his multiple previous surgeries.  

The Veteran was afforded a VA examination of his knees in 
January 2009.  The claims folder was reviewed by the 
examiner.  The history of multiple right knee surgeries 
followed by total right knee replacement was noted.  The 
Veteran reported right knee pain of varying degrees about 85 
percent of the time.  On average, the pain was described as a 
4 on a scale to 10.  When at the worse, the pain increased to 
9 on a scale to 10.  The Veteran described a constant feeling 
of instability, and he reported that the knee would sometimes 
"slam back" resulting in intense pain and loss of balance.  
He had fallen six times over the last year.  The Veteran has 
a loss of muscle mass in the right quadriceps and hamstring.  

The Board will first consider whether or not the Veteran is 
entitled to an evaluation in excess of 10 percent for 
arthritis of the right knee for the period prior to November 
7, 2007.  However, an increased evaluation for arthritis is 
not warranted.  

The evidence demonstrates that the Veteran had continued 
complaints of right knee pain during this period, which was 
treated with synisc injections.  He also had complaints of 
weekly flare-ups, and additional limitation due to pain, 
weakness, and fatigability were noted on repetitive motion 
testing.  However, even with consideration of these factors, 
right knee flexion was never shown to be limited to less than 
90 degrees.  This would not be sufficient for even a zero 
percent evaluation under the rating code for limitation of 
flexion.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5260.  

These same examinations show that extension of the right knee 
was between five and 10 degrees less than normal after 
consideration for additional limitations due to pain, 
weakness, and fatigability shown on repetitive motion 
testing.  Limitation of extension to 10 degrees merits a 10 
percent evaluation, which is the evaluation that was already 
assigned during this period.  38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Code 5261.  Therefore, the Board concludes that there is no 
basis for an evaluation of greater than 10 percent prior to 
November 7, 2007 (other than the period of post-surgical 
convalescence discussed below).  

In reaching this decision, the Board has considered 
entitlement to separate ratings for limitation of extension 
and flexion.  However, as the Veteran's flexion was not 
limited to the extent that would warrant even a zero percent 
evaluation, separate ratings are not for assignment.  
VAOPGCPREC 9-04.

The Veteran was also in receipt of a separate 20 percent 
evaluation for his right knee under the rating code for 
dislocation of the semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint.  The Board 
notes that a 20 percent evaluation is the highest available 
evaluation under this rating code, which precludes a higher 
rating under this code.  38 C.F.R. § 4.71a, Code 5258.  

The only other rating code that can provide a basis for an 
evaluation in excess of 20 percent for this disability is the 
rating code for other impairment of the knee.  Under this 
rating code, severe recurrent subluxation or lateral 
instability is evaluated as 30 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5257.  

However, entitlement to a 30 percent evaluation for other 
impairment of the knee is not demonstrated by the evidence.  
The evidence does show that the Veteran experienced locking 
of the right knee which resulted in some falls.  However, 
locking is specifically contemplated under 38 C.F.R. § 4.71a, 
Code 5258.  As for subluxation or lateral instability, the 
August 2003 VA examination found a one plus Lachman test with 
a firm endpoint.  The knee was stable to varus/valgus 
testing, and there was no subluxation.  The January 2007 VA 
examination showed that the ligamentous structure of the 
right knee was intact, with no medial or lateral laxity.  
These findings do not equate to severe impairment due to 
subluxation or instability.  38 C.F.R. § 4.71a, Code 5257.  

Finally, the Board has considered entitlement to an 
evaluation in excess of the 60 percent rating assigned for 
the Veteran's current right knee replacement, but this is not 
warranted.  The rating code allows for a 100 percent 
evaluation for the first year following implantation of the 
prosthesis, and the record shows that the Veteran was in 
receipt of a 100 percent rating dating from January 1, 2008 
to January 1, 2009.  Afterwards, the highest evaluation that 
may be assigned is the 60 percent evaluation that is already 
in effect.  There are no other rating codes that provide for 
an evaluation of more than 60 percent for a right knee 
disability.  Therefore, the claim for an evaluation of 
greater than 60 percent must be denied.  38 C.F.R. § 4.71a, 
Code 5055.  

However, the evidence demonstrates that the Veteran underwent 
arthroscopic surgery for his right knee on August 17, 2007.  
A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Such total rating will be followed by appropriate 
schedular evaluations.  Total ratings will be assigned under 
this section if treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence, surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  A total rating may be extended for one, two 
or three months beyond the initial three months for any of 
the bases cited above, and extensions of one or more months 
up to six months beyond the initial six months period may be 
made for surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.

The record shows that the Veteran was awarded temporary total 
evaluations for convalescence following previous surgeries in 
October 1990, July 1993, January 1995, and June 1996.  
Unfortunately, it does not appear that entitlement to a 
temporary total evaluation was contemplated following the 
August 17, 2007 surgery.  The follow up records to this 
surgery show evidence that the wound was not healed in that 
the Veteran continued to have soft tissue swelling and 
effusion.  The examiner also opined that it was not feasible 
for the Veteran to return to work.  These findings 
contributed to the decision to replace the right knee less 
than three months after the arthroscopic surgery.  Therefore, 
the Board finds that the Veteran is entitled to a temporary 
total evaluation for convalescence following his right knee 
arthroscopic surgery from August 17, 2007 until the date of 
his November 7, 2007 right knee replacement surgery.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  Although the Veteran's right knee 
disability has clearly interfered with his employability and 
has required frequent surgeries, the evidence does not show 
that this presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  The Veteran does not have 
symptoms that are not contemplated by the rating code.  
Furthermore, the Board notes that with the grant of the 
temporary total evaluation for the arthroscopic surgery of 
the right knee, the Veteran has been in receipt of either a 
100 percent evaluation or a total rating based on individual 
unemployability (TDIU) since August 17, 2007.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Left Knee

The Veteran is in receipt of two separate evaluations for his 
left knee disabilities.  

A 10 percent evaluation is currently assigned to his left 
knee by analogy to the rating code for degenerative 
arthritis.  As noted during the discussion of the right knee 
disability, the evaluation of degenerative arthritis is based 
on either X-ray evidence of the disability, or on limitation 
of motion of the affected joint.  The reader should refer to 
the previous description of these rating codes for more 
details.  See 38 C.F.R. §§ 4.40, 4.71a, Codes 5003, 5260, 
5261.  Additional limitation due to pain, weakness, 
incoordination, or excess fatigability is also for 
consideration.  See 38 C.F.R. § 4.40, 4.59.  

The Veteran is also in receipt of a 20 percent evaluation for 
his left knee for instability due to a meniscus tear.  This 
disability is evaluated by analogy to the rating code for 
impairment of the knee due to subluxation or lateral 
instability.  Impairment of the knee resulting in severe 
recurrent subluxation or lateral instability is evaluated as 
30 percent disabling.  Moderate impairment of the knee due to 
recurrent subluxation or lateral instability is evaluated as 
20 percent disabling.  Slight impairment merits a 10 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.71a, Code 5257.

The evidence includes VA treatment records dating from 
December 2002 to August 2003.  The Veteran complained that 
both knees had become more painful in January 2003.  

May 2003 records show that the Veteran had complaints of left 
knee pain that was medially located.  There was no locking, 
clicking or instability.  McMurray's and Lachman's testing 
was negative, and there was no laxity.  An MRI of the left 
knee revealed a posterior horn medial meniscus tear, and an 
X-ray study showed no significant degenerative changes.  

The August 2003 VA examination showed that the left knee 
continued to be stable, with range of motion from zero to 120 
degrees.  The Veteran reported that he favored his left knee 
when he walked due to pain.  There was a history of minimal 
degenerative joint disease and partially torn meniscal tears.  
There were one to two flare-ups weekly which could last for 
two or three days.  The Veteran did not use any assistive 
devices for the left knee.  The left knee also affected his 
recreation, his work, and his driving.  On examination, 
flexion was limited to 120 degrees with crepitus.  Extension 
was normal to zero degrees.  There was a positive McMurray's 
test on the left, but Lachman's and anterior drawer sign 
testing were normal.  An MRI revealed two small vertical 
tears of the posterior horn of the medial meniscus, but was 
otherwise unremarkable.  There were no significant 
degenerative changes.  The assessment was mild degenerative 
joint disease with limited range of motion and meniscal tears 
most likely from favoring the left knee due to a severe right 
knee condition.  

The Veteran was seen for complaints of bilateral knee pain in 
December 2003.  

The Veteran underwent arthroscopic repair of a medial 
meniscus tear of the left knee in February 2004.  March 2003 
follow up records show that the left knee was healing.  

VA treatment records from December 2006 show that the Veteran 
was seen with reports of having experienced excruciating pain 
of the left medial knee while walking a few days earlier.  He 
denied recent trauma or injury.  

At the January 2007 VA examination, the Veteran reported a 
significant increase in left medial knee pain beginning in 
December 2006.  He reported that the knee gave out during the 
course of his work.  The Veteran was scheduled to undergo 
private surgery to repair the medial meniscus.  He described 
daily stiffness and instability but no locking.  He generally 
had swelling in the knee on the left by the end of the day.  
He did not wear a brace and used a cane about once a week.  
The Veteran described weakness of the knee musculature and 
easy fatigability.  On examination, there was exquisite 
medial joint line tenderness at the left knee.  The left knee 
also had mild effusion.  Range of motion was measured with a 
goniometer, and showed full extension to zero degrees and 115 
degrees of flexion with pain at end flexion.  Ligamentous 
testing showed an intact ACL with negative Lachman.  McMurray 
testing was positive for medial joint line tenderness, but 
there was no obvious click.  There was no laxity on testing 
of the other ligaments.  Strength testing showed weakness on 
extension and flexion, and there was increasing fatigability 
after three repetitions.  The diagnosis was status post two 
arthroscopic surgeries to the left knee with a recent flare-
up of pain, and a recent work-up consistent with an extensive 
tear of the medial meniscus.  The current examination was 
consistent with these findings as well as early degenerative 
joint disease.  

A January 2007 private MRI of the left knee showed medial 
knee joint degenerative disease, with moderate joint effusion 
and extensive degenerative tears of the body and posterior 
horn of the medial meniscus.  

The Veteran underwent left knee arthroscopy in April 2007.  

Private May 2007 records show that the Veteran was seen for 
follow up of his left knee surgery.  There was a small amount 
of effusion but the range of motion was improving.  June 2007 
records indicate the Veteran was making steady improvements.  
In August 2007, the examiner stated that the left knee had 
improved enough to allow the Veteran to return to work, but 
that his right knee prevented him from doing so.  

At an August 2008 private examination of the knees, the 
Veteran was noted to have had left knee surgery approximately 
one and a half years ago.  The left knee was generally better 
than the right, but he reported pain several times a month 
with effusion that troubled him for several days before it 
settled down to its usual state.  On examination, the left 
knee had marked crepitation.  There was medial joint line 
pain but no meniscal signs.  There was no medial or lateral 
instability.  There was a trace increase in the anterior 
drawer, but no real instability and no pivot shift.  The left 
knee was noted to have degenerative change.  The Veteran was 
informed that he would be a candidate for left knee 
replacement in a few years.  

At the January 2009 VA examination of the knees, the Veteran 
stated that his left knee pain had been much worse than the 
right knee pain since having the right knee replacement.  
There was a history of 4 surgeries for this knee.  He could 
experience flare-ups that caused level 10 pain 4 or 5 times a 
week.  These would last from 20 minutes to 2 or 3 days.  The 
Veteran reported that weakness would cause the knee to give 
out.  The left knee had a fitted brace.  There were no 
episodes of dislocation or recurrent subluxation.  He was 
able to attend to most of his activities of daily living but 
his knees combined to make certain movements like rising from 
a tub or toilet or climbing stairs with even a light load 
difficult.  

On examination, there was moderate crepitus and grinding.  
There was objective evidence of painful motion.  The left 
knee had mild effusion.  Range of motion was from zero to 110 
degrees, with pain at 100 degrees.  After repetitions the 
range of motion was reduced to zero to 100 degrees.  
Stability testing was normal, but the Veteran did have 
subjective pain with grimacing.  Ligament testing was normal, 
and the McMurray's test was negative.  In regards to 
additional limitation due to pain and other factors, the 
examiner stated that the joint was painful on motion, and 
that the range of motion was additionally limited another 5 
to 10 degrees by pain, fatigue, weakness and lack of 
endurance.  An X-ray study showed evidence of degenerative 
changes.  The diagnosis was bilateral knee osteoarthritis 
with degenerative changes, multiple surgeries, and subjective 
complaints of moderate to severe pain worse on the left than 
the right.  

As previously noted, the Veteran is in receipt of two 
separate evaluations for his left knee disability.  The first 
is a 10 percent evaluation based on limitation of motion due 
to arthritis, and the other is a 20 percent rating based on 
instability.  

The evidence does not support entitlement to an evaluation in 
excess of 10 percent for the arthritis of the left knee.  The 
Veteran's extension was to zero degrees on each examination, 
which included the additional limitation based on pain, 
fatigue, and weakness that was objectively demonstrated.  
Zero degrees of extension is considered to be normal, and 
entitlement to an evaluation of greater than 10 percent is 
not possible under this rating code.  38 C.F.R. §§ 4.40, 
4.59, 4.71a, Code 5261, Plate II.  

Entitlement to an increased evaluation under the rating code 
for limitation of flexion has also been considered.  The 
January 2009 VA examination demonstrated the greatest degree 
of limitation of flexion.  This examination shows that the 
Veteran had 110 degrees of flexion, which was further limited 
to 100 degrees after repetitions due to pain, weakness, and 
fatigue.  However, 100 degrees of flexion would not be 
sufficient for even a zero percent evaluation.  38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Code 5260.  Therefore, this does not 
provide a basis for an increased rating.  

The Board has considered entitlement to separate ratings for 
limitation of extension and flexion.  However, as neither the 
Veteran's extension nor flexion is limited to the extent that 
would warrant even a zero percent evaluation, separate 
ratings are not for assignment.  VAOPGCPREC 9-04.

As the evidence does not demonstrate symptomatology that 
would support entitlement to an evaluation in excess of 10 
percent for any portion of the period on appeal, the 
Veteran's claim must be denied.  

The Board further finds that entitlement to an initial 
evaluation in excess of 20 percent for a meniscus tear with 
instability and locking is not shown.  The evidence must 
demonstrate severe recurrent subluxation or instability to 
receive a 30 percent evaluation.  However, May 2003 treatment 
records specifically state that there was no locking, 
clicking, instability or laxity.  The August 2003 examination 
found that the anterior drawer sign was normal.  The Veteran 
reported giving way and instability in January 2007, but 
testing demonstrated intact ligaments with no laxity.  The 
August 2008 private examination found that there was no real 
instability, or medial or lateral instability.  Stability 
testing was negative on the January 2009 VA examination.  The 
Board concludes that any subluxation or instability of the 
left knee cannot be characterized as severe, and an initial 
evaluation of greater than 20 percent may not be awarded for 
any portion of the period on appeal.  

The Board has again considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  Although the Veteran's left knee 
disability interfered with the physical labor required by his 
job as a caretaker on a large estate, the evidence does not 
show that this presents such an exceptional or unusual 
disability picture due solely to his left knee disability as 
to render impractical the application of the regular 
schedular standards.  The Veteran does not have symptoms that 
are not contemplated by the rating code.  It should again be 
noted that the Veteran has been in receipt of either a 100 
percent evaluation or a total rating based on individual 
unemployability (TDIU) since August 17, 2007.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
November 7, 2007 and in excess of 60 percent from January 1, 
2009 for arthritis of the right knee with degenerative 
changes associated with status post meniscectomy, 
arthroscopy, and resection of the medial plica is denied 
(except for the post-surgical convalescence rating granted 
below). 

Entitlement to an evaluation in excess of 20 percent for 
status post meniscectomy, arthroscopy and resection of the 
medial plica of the right knee prior to November 7, 2007 is 
denied. 

Entitlement to a temporary total evaluation for convalescence 
following right knee surgery on August 17, 2007 through 
November 6, 2007 is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Entitlement to an initial evaluation in excess of 20 percent 
from July 9, 2003 to March 31, 2007 and from May 2, 2007 for 
a meniscus tear of the left knee with instability and locking 
is denied. 

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee with limitation of motion is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


